The opinion of the court was filed March 19th 1883.
Per Curiam.
One tenant in common of a chattel cannot maintain trover against his co-tenant for the mere detention of the article. The reason for this rule is that the possession of one is in law the possession of both.
The defendant was in the lawful possession of this property. It was committed to him under and in pursuance of the articles of association. Those articles authorized him to sell his interest in the property, provided the sale was made to some suitable person. They further declared that when by his removal it became necessary for him to leave the band, the association should purchase his interest in th'e instruments in his possession. He did remove so as to render it impracticable for him to perform his duties as a member. The association did not purchase, nor offer to purchase, his interest in the property. His mere retention was not a conversion of the articles, nor any forfeiture of his right of possession thereto.
Judgment affirmed.